Citation Nr: 1327392	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  10-24 699 	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and alcoholism; and, if so, whether the claim should be allowed.   

2.  Whether new and material evidence has been received to reopen a claim for service connection for weak left foot with hallux valgus and arthritis of the metatarsophalangeal (MTP) joint of the left 1st toe, to include as secondary to service connection residuals of a fracture of the 2nd right metatarsal (MT); and, if so, whether the claim should be allowed.   

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to a compensable rating for residuals of a fracture of the 2nd right MT.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J. R. (a service comrade)


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service during peacetime from August 1955 to May 1958.  His DD 214 reflects that he was awarded a Parachutist Badge and that his military occupational specialty (MOS) was a personnel specialist.  He had attended the Airborne School in Ft. Campbell, Kentucky, in April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Augusta, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  Custody of the case was subsequently transferred to the St. Petersburg, Florida, RO.  

The Veteran and J. R., a childhood friend and service comrade, testified at a January 2013 videoconference before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is contained in the Virtual VA paperless claims processing system.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Service connection for PTSD was previously denied in a May 2006 rating decision; but, the record shows additional diagnoses of psychiatric disorders.  As to this, it has been held that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (requiring a sympathetic reading of pleadings); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (in determining the scope of a claim, consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains").  In determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The scope of Boggs and Ephraim is limited to claims to reopen.  Thus, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of service connection for PTSD.  As the Board determines herein that such evidence sufficient to reopen that claim has been received, the Board has recharacterized the claim of service connection for PTSD and alcoholism pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and alcoholism.  

In a January 2013 brief the Veteran's attorney asserted that the Veteran was entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as a result of his service-connected right foot disability and the disorders for which service connection is now claimed.  In this regard, in addition to the service-connected right 2nd MT fracture residuals, noncompensable ratings are also assigned for the only other service-connected disabilities of a left hip scar, a scar of the base of the right side of the scrotum, and a buttock scar, all of the latter being residuals of a staph infection.  The combined total rating is zero (0) per cent.  The TDIU claim has not been adjudicated by the RO and, thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Having found that new and material evidence has been submitted to reopen the claims of service connection for an acquired psychiatric disorder, to include PTSD and alcoholism, as well as service connection for weak left foot with hallux valgus and arthritis of the left 1st MTP joint, de novo consideration of those claims is deferred pending further development and those claims, as well as the claims for service connection for heart disease and for a compensable rating for residuals of a fracture of the 2nd right MT are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  A May 2006 RO decision, of which the Veteran was notified, denied reopening of a claim for service connection for weak left foot with hallux valgus and arthritis of the left 1st MTP joint, and also denied service connection for PTSD and alcoholism.  The Veteran did not appeal that RO decision and it became final.  

2.  Evidence added to the record since the final May 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of service connection for PTSD and alcoholism.  

3.  Evidence added to the record since the final May 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of service connection for weak left foot with hallux valgus and arthritis of the left 1st MTP joint.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied the claims of service connection for PTSD and alcoholism as well as service connection for weak left foot with hallux valgus and arthritis of the left 1st MTP joint is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and alcoholism.  38 U.S.C.A. § 5108 ((West 2002); 38 C.F.R. § 3.156(a)( (2012).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for weak left foot with hallux valgus and arthritis of the left 1st MTP joint.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to reopen the Veteran's claims of service connection for weak left foot with hallux valgus and arthritis of the left 1st MTP joint and for service connection for PTSD and alcoholism is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of these issues, and the issues of service connection for heart disease as well as a compensable rating for residuals of a fracture of the 2nd right MT is deferred pending additional development consistent with the VCAA.  

Reopening

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202 and 20.302(a).  Therefore, as the Veteran did not perfect her appeal in a timely fashion, the May 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

May 2006 Rating Decision

A May 2006 rating decision, of which the Veteran was notified by letter that same month, denied service connection for PTSD and alcoholism, and also denied reopening of a claim for service connection for weak left foot with hallux valgus and arthritis of the left 1st MTP joint.  The Veteran did not appeal that decision and, thus, it became final.  

Old Evidence

With respect to the evidence on file at the time of the May 2006 rating decision, as to PTSD and alcoholism, the service treatment records (STRs) were negative for psychiatric disability, including the May 1958 discharge examination.  

As to the left foot disability, the STRS reflected that the Veteran was treated in January and February 1956 for a questionable march fracture of the right foot or Morton's toe of the right foot.  There is one clinical record which indicates that the possible Morton's toe was of the left foot, but all other STRs reflect that his symptoms pertained to the right foot.  In October 1957 the Veteran had soreness of the left ankle from a twisting injury playing basketball but an X-ray was negative.  An Ace wrap was applied.  The May 1958 discharge examination was negative.  

In a January 1961 statement J. C., D. S. C., reported that in October 1960 the Veteran had complained of pain of the left 1st MTP joint.  Objectively, he was free of any signs or symptoms.  X-rays revealed a unilateral displacement of a sesamoid bone on the fibular side of the metatarsal head.  When seen twice before, in October 1960, the Veteran had reported having sought VA treatment.  

On VA examination in 1961 the Veteran complained of swelling of his left foot.  He reported having injured his left foot in a parachute jump in 1957 and had been told that he had a sprain, for which his foot had been "strapped."  After that, his foot bothered him if he stood for long periods of time.  Currently, he was a barber and had to stand a great deal.  He complained of an aching pain across the metatarsal region if he stood for long periods or walked a lot.  He reported that his foot swelled constantly.  On examination he had mild swelling about the 1st MTP joint.  There was tenderness to deep pressure in the mid-metatarsal area.  There was a small callosity at the head of the 3rd MT. When walking on his tiptoes he complained of pain in the mid-tarsal area.  Motion of the joints of his body was not limited, but he had mild pronation upon standing.  X-rays revealed no definite abnormality of the left foot but a slight irregularity of the right 2nd MT, probably indicating a healed fracture.  The diagnosis was a weak left foot.  

On VA examination in 1965 the Veteran complained that his left foot would swell.  On examination he had mild hallux valgus.  There was thickening of the left 1st MTP joint and crepitus on motion.  Forced flexion and extension were mildly painful.  He had some pain in the same joint when walking on his tiptoes.  A left foot X-ray revealed slight hallux valgus but the bones were intact and there was no evidence of arthritic change.  A chest X-ray revealed his heart shadow was not enlarged.  The diagnoses were left hallux valgus and chronic arthritis of the MTP of the left great toe.  

Records from April 2002 to November 2005 of the Miles Memorial Hospital revealed that the Veteran owned and operated a motel but had a long-standing history of recurrent alcoholism.  He was noted to have been a paratrooper and to have sustained injuries from an inservice air jump.  He had anxiety and depression from multiple medical problems, including diabetes, diabetic complications of retinopathy, significant peripheral neuropathy, hypertension, and recently diagnosed coronary artery disease (CAD), status post cardiac catheterization.  The Veteran's personal life and employment has suffered due to his alcoholism and he had a stress reaction related to his military service.  

VA outpatient treatment (VAOPT) records from June 2005 to March 2006 reflected that the Veteran identified a stressor as his not having his parachute on but having been swept out of a plane and having slammed into a peer who told the Veteran to hang on.  This had terrified the Veteran and he now had nightmares about the incident and that this incident was why he drank.  In June 2005 he complained of bilateral heel pain for years and reported that he had injured his left heel as a paratrooper and reinjured it numerous times.  An October 2005 psychiatric examination noted that he was agitated, with depressed mood, and was anxious.  An alcohol induced mood disorder was diagnosed.  

Another October 2005 VAOPT record revealed that the Veteran reported that he had been drinking since he was 17 years old and had never stopped.  When not drinking, he smoked cannabis.  In that respect, he had had no sobriety since age 17.  He related that at age 17, during service, he had been swept out of an airplane without a parachute and slammed into a peer who had told him to hang on.  He had been terrified by this and had nightmares of it for some time afterwards.  He had never told anyone about this before and he had drunk alcohol ever since.  

An October 2005 clinical record of the Miles Memorial Hospital reflects that the Veteran had PTSD and alcohol dependence from a serious injury as a paratrooper during service.  

In November 2005 Dr. A. E. reported that the Veteran had been treated at the Miles Internal Medicine practice since 1987.  It was well documented that he had had ongoing anxiety since the time of his first outpatient visit in 1997.  It was documented that in 1990 he had a history of alcohol abuse, and he had had continued intermittent alcohol abuse since then.  Dr. A. E. reported that as to the Veteran's chronic foot condition, the records did not elucidate a complete history but the Veteran reported having had problems with his feet since a military incident.  He also had diabetic peripheral neuropathy and currently had significant foot lesions.  

A December 2005 statement from J. R. (who later testified at the January 2013 videoconference) reflects that he had known the Veteran since childhood.  In 1956, while home on leave, the Veteran related that during an inservice parachute jump he had had a mid-air collision with another paratrooper which had traumatized him.  In December 1957 J. R. was transferred to serve in the same unit with the Veteran.  It was evident at that time that the Veteran was still having a problem and he was fearful each time he was scheduled to make a parachute jump.  At times he drank alcohol to build the courage to jump and the Veteran confided that he continued to have recurring nightmares of falling.  He now still complained of these nightmares.  

In February 2006 the RO made a formal finding that the Veteran's service personnel records were not available.  By RO letter that month the Veteran was informed that his service personnel records were not available and that all efforts to obtain them had been exhausted.  He was requested to submit any relevant documents in his possession.  

In the May 2006 decision the RO noted that the Veteran's described stressor was not supported by evidence in the service records.  Rather, service records showed that his MOS was a personnel specialist.  STRs were negative for a nervous condition or substance abuse during service.  The Veteran's service personnel records were unavailable and efforts to obtain them from all potential sources had been unsuccessful.  His service records did not mention any receipt of medals, badges or citations which denoted participation in combat (he served during peacetime) and did not support his claimed inservice stressor.  Thus, there was no credible evidence of his claimed inservice stressor actually occurred and service connection for PTSD was denied.  

The May 2006 rating decision stated that service connection had previously been denied for a left foot disorder, in 1961 and 1965, because the evidence failed to show that the condition was related to military service, and additional evidence showed he had diabetes with peripheral neuropathy with foot lesions.  

New Evidence

The evidence received since the May 2006 rating decision includes the Veteran's service personnel records, which were submitted in August 2009.  These show that from March 1957 until he was discharged his MOS was "716.17" which his DD 214 shows was a personnel specialist.  These records do not reflect when, how many, or where he made any parachute jumps.  Also, received was a photocopy of an undated article stating that the Veteran had graduated from "Jump" school. 

Received since the May 2006 rating decision were records of hospitalization in 1962 for a duodenal ulcer and anxiety at the Bon Secours Hospital in Metheun, Massachusetts.  These show that the Veteran had been a paratrooper during service and had been "extremely nervous ever since."  His complaints included left sided chest pain.  The pertinent discharge diagnosis was anxiety.  

Also received, in March 2009, was a statement from the Veteran's sister that he was hurt while jumping from an airplane in 1956 at Ft. Campbell, causing injury to his ankle and feet.  The Veteran's brother reported that the Veteran had related to their mother that during training, while parachuting out of a plane, his parachute had not opened but he was grabbed by another soldier who had held the Veteran until they landed, hitting so hard that he injured his ankle and feet.  

An October 2005 private medical record indicates that the Veteran had severe PTSD due to exposure to threatened death and serious injury as a paratrooper.  His alcohol dependence began as a means to avoid thoughts and feelings associated with the trauma.  

VAOPT records show that in February 2008, after undergoing detox, the Veteran was placed on multiple medications and then complained of syncope.  It was noted that the most likely cause of the syncope was polypharmacy.  His recent medications, e.g., timolol, travoprost ophthalmic drops, venlafaxine, lithium, risperidone, and gabapentin could all cause a mixture of bradycardia and orthostatic hypotension.  

On VA examination of the Veteran's left foot in February 2009 a VA examiner opined that it was not as likely as not that the Veteran's left foot arthritis, cellulitis, osteomyelitis and current ulceration were due to the right foot.  Only after becoming diabetic had he had new problems with his feet.  Arthritis of the 1st and 3rd toes was not related to service.  His service-connected right second toe had not aggravated the left foot.  

On file is a report of a November 2011 Mental Capacity Assessment by a VA physician who concluded that the Veteran had prolonged and severe PTSD due to traumatic events which occurred while he was a U.S. Army paratrooper.  

The Veteran was referred by his attorney to a private physician for an examination, the June 2012 report of which is on file.  The examining physician reported that the Veteran's claim file (a copy of which had been provided to the attorney) had been extensively reviewed.  It was noted that after sustaining a march stress fracture of the right 2nd metatarsal, which X-rays in "March 1961" confirmed had healed, he was seen by an orthopedist for "left" foot pain.  The Veteran had continued to have right foot pain and "at times" had left foot pain.  The Veteran also reported that during an inservice parachute jump, his parachute became entangled in mid-air with another paratrooper's chute.  Although both chutes partially opened, he was held by the other paratrooper as they descended but the other paratrooper had dropped the Veteran approximately 30 feet from the ground, causing the Veteran to injure his left side and both feet.  The Veteran reported that he was then taken to a clinic, but the private examiner found no documentation of this clinic visit.  

VA X-rays in 1961 confirmed a healed right 2nd MT fracture and he was seen three times in 1961 by Dr. J. S., D.S.C., for left foot pain (when X-rays revealed an abnormality).  The private examiner related information from the 1961 VA examination report (but erroneously ascribed it to the private physician, Dr. J. S., D.S.C.).  Also, the claim file revealed that in October 2006 the Veteran dropped a case of beer on his left foot causing an abrasion and contusion of his left 2nd toe which apparently evolved into osteomyelitis which was treated with a prolonged course of antibiotics.  Unfortunately, he also developed "a MRSA bacteremia and subsequent endocarditis" for which he received further antibiotics.  He was treated in January 2006 for a diabetic left foot ulcer on the plantar surface between the 2nd and 3rd MT heads.  In July 2007 he had osteomyelitis of the left 2nd toe, diagnosed by an MRI.  A February 2009 VA podiatric examiner had noted VA podiatric notes when the Veteran complained of an inservice foot injury, and ordered a bone scan which revealed degenerative joint disease (DJD) and evidence of healed trauma of the left 2nd toe, and DJD of the 1st MT hear and the 3rd toe.  Post-traumatic causation could not be ruled out.  

The 2012 private examiner stated that it appeared that upon discharge from service the Veteran developed mood and behavioral disorders.  He started drinking heavily and claimed that he had "lost his mind."  He had been unable to get on an airplane on his honeymoon because of a fear of flying, leading to a divorce from his 1st wife, followed by a "nervous breakdown."  Although there were no confirmatory records in the claim files, the Veteran reported that in 1960 or 1961 he was extremely depressed, had fears of death, and suicidal ideations for which he sought VA psychiatric treatment.  There was documentation that he was admitted to Bon Secours Hospital in October 1962 for an anxiety neurosis.  Over the years he had had multiple psychiatric admissions for alcohol abuse, drug abuse, and suicide attempts.  He reported having jumped off of a roof, for which he was hospitalized for multiple traumas.  He had been diagnosed with major depression, PTSD, substance abuse, and alcoholism.  Although the claim files "did not reveal the initial diagnosis of PTSD", multiple examiners had agreed with the diagnosis based upon the parachute incident, as well as his claim that during service he witnessed three soldiers killed in a motor vehicle accident (MVA).  There was also documentation that he "experienced" a base accident in which 15 people were killed.  

A summarization of the Veteran's past medical history included diagnoses of: PTSD, major depression, alcohol dependency, history of right 2nd MT fracture, history of left foot chronic sprain and/or old 2nd toe fracture, DJD of the left 1st and 3rd MTs, diabetes, CAD, second degree heart block, history of osteomyelitis of the left 2nd toe, hypertension, valvular heart disease, history of seizures, history of endocarditis, generalized osteoarthritis, and diabetic neuropathy.  He had had a stent placement in 2005, and had a pacemaker.  He stopped smoking one year ago and last drank 2 weeks ago.  A physical examination was conducted, and after a mental status evaluation the psychiatric diagnoses were PTSD, recurrent major depression, and alcohol dependency.  

The examiner stated that he disagreed with not assigning a 10 percent disability rating for the right 2nd MT fracture residuals because the Veteran reported having intermittent right foot pain with flare-ups and the examination revealed point tenderness over the dorsum of the distal MTs, especially of the 2nd MT, and he had difficult standing on his toes because of pain.  He also had an antalgic gait.  

The examiner also stated that while the etiology of the Veteran's weak left foot with associated hallux valgus and arthritis of the left 1st MTP joint seem unclear, he disagreed with denying service connection.  The question remained whether the Veteran's dropping a case of beer on his left foot, with abrasion and contusion of the left toe evolving into osteomyelitis could have been the post-traumatic causation of the healed trauma and DJD of the 1st and 3rd MTs, or could it have been from jumping off a roof, or from an inservice parachute injury.  It was clear that the Veteran had somehow injured his left foot and now had chronic intermittent pain syndrome.  In the private examiner's opinion, because records documented left foot pain dating back to miliary service, it was as likely as not that the arthritis of the 1st and 3rd MTP joints was service-connected.  

As to PTSD, the examiner acknowledged that the claim files did not reveal documentation corroborating the Veteran's claimed stressors, except for the VA examination in 1961 indicating that the Veteran had a foot injury from a 1957 parachute injury.  The records of the Veteran's alleged VA treatment for psychiatric symptoms in 1960 or 1961 were not on file.  However, he was seen for anxiety in 1962 at the Bon Secours Hospital, which thus indicated that he had a mental condition a few years after military service.  His psychiatric diagnoses were PTSD, recurrent major depression, and alcoholism.  The examiner opined that it was as likely as not that PTSD was service-connected.  Also, the Veteran's PTSD and disabilities of each foot rendered him unemployable.  

At the January 2013 videoconference the Veteran's legal representative stated that in the opinion of a private physician the Veteran's service-connected disability of the right foot, as well as the claimed disorder of the left foot, should each be rated 10 percent disabling.  It was also stated that the Veteran's treating VA physician, Dr. R. S., at the West Palm Beach VA clinic, felt that the Veteran had PTSD due to inservice trauma as a paratrooper.  There was also an opinion of another physician, Dr. C., that the Veteran's psychiatric disorder was connected to military service.  Page 3 of that transcript.  The Veteran testified that during service he was in a plane waiting to perform a parachute jump and he either got bumped or he stumbled and ended up under the plane and hit a bar, coming around the plane to a door and hit another parachutist.  Both parachutes were wrapped around each other, and the other parachutist yelled at him not to open his parachute.  The Veteran did not go to the dispensary until 3 days later when his left side was hurting.  Page 4.  The physician informed the Veteran that not much could be done.  Thereafter, the Veteran had difficulty sleeping because of dreams and a fear of death.  He stopped performing parachute jumps.  Page 5.  The Veteran testified that he had not changed his military occupational specialty.  Page 6.  

Mr. J. R., a service comrade of the Veteran's, testified that he was a childhood friend of the Veteran and, also, a paratrooper during service.  He had served in the same company as the Veteran, as a cook.  They were required to jump once every 3 months.  He had not been with the Veteran on the day that the Veteran's chute became entangled with another parachutist.  The Veteran had not jumped for the last 3 months of his service.  Pages 6 and 7.  He had joined the Veteran's unit, in January 1958, when the Veteran had only 6 months left to serve.  He had known the Veteran at the time of the parachute accident.  The Veteran had reported that he was scared and did not want to perform anymore parachute jumps and reported having bad dreams.  Page 8.  

The Veteran testified that he began having problems when he got out of military service.  He had suffered for about 1 1/2 years and had then gone to VA and reported having foot pain and nightmares.  At that time he had had an X-ray of his foot and complained of having a nervous breakdown.  He had been told that they would get back to him but he never heard from anyone.  Page 9.  He got married 1 1/2 months after service and while trying to go on his honeymoon he was unable to board an airplane and after that he had a nervous breakdown and went to the "Bon Secours" hospital in Boston.  Pages 10 and 11.  The Veteran's legal representative stated that it was believed that these records were on file but that they would be resubmitted.  The Veteran testified that he had continued to have psychiatric problems since then.  Page 11.  He had begun receiving treatment at the VA West Palm Beach clinic 3 or 4 years ago.  He had been treated at a civilian hospital and at VA facilities in Maine; Bedford, Massachusetts, Boston, Massachusetts, and in New York, for psychiatric symptoms.  Page 12.  Mr. Jr. R. also testified that after military service the Veteran had always complained about his left side and reported being unable to board airplanes.  Page 12.  

The Veteran testified that he had been given pills for his psychiatric disorder and "they" had given him morphine which had affected his heart.  He had first been diagnosed with depression at a civilian hospital in 1961 or 1962.  Page 13.  This was at the "Methuen Hospital" in Massachusetts, which used to be called "Bon Secours" but was now called "Holy Family."  He had obtained these records from about 50 years ago.  Page 14.  Upon questioning by the presiding VLJ the Veteran testified that all of these records were on file.  He had gone for psychiatric treatment in 1962 to a hospital in Massachusetts.  Page 15.  The Veteran's legal representative stated it was believed that all private and VA records had been obtained but it was desired that the record remain open for 30 days to ensure the submission of VA records.  Page 16.  All of his physicians had related his PTSD and depression to military service.  Page 18.  

The Veteran testified that during service after a cast had been taken off he was to go running but complained that he could not and he had then gone to physicians at which time he had been crying and he had been given a sedative.  Page 18.  As to other inservice stressors, on one occasion he had been in a vehicle with friends but had switched and gotten into another vehicle but later that night the three friends in the first vehicle were killed in an accident.  Pages 19 and 20.  The Veteran was unsure of when this had occurred.  On another occasion the Veteran's mother had called and was upset because 16 paratroopers had been killed when a helicopter overturned.  On another occasion 5 paratroopers were killed in a mass jump.  Page 20.  The incident in which his parachute became entangled with another paratrooper's parachute was the last of the incidents to occur and, according to the Veteran and Mr. J. R., had occurred in February or March 1958, 5 or 6 months before the Veteran's discharge from service.  Pages 21 and 22.  

When asked for the names of the three men killed in the vehicular accident, he reported remembering the names of "some of the people" that were with him, in the second vehicle but not the victims in the first car before he switched to another vehicle.  The names were "Bill Sweeter" (phonetically spelled) and "Rich Roulin" (also phonetically spelled).  He had sent letters out to VA (apparently hoping that VA would search and find these individuals).  Pages 22 and 23.  The legal representative clarified that the Veteran was also claiming service connection for depression and anxiety.  

As to his service-connected right foot disorder, the Veteran testified that he was told he had bone spurs causing tenderness on the bottom of his foot, and most of the pain occurred at night.  It was aggravated by walking.  Page 15.  As to his left foot, he believed it should be service-connected because he had been told he was favoring his left foot.  He had declined to use a wheelchair.  Page 26.  Also, he had injured his left foot during inservice parachute jumps.  Page 27.  He was claiming disability of the left foot on the basis of inservice incurrence and as secondary to the service-connected right foot.  Page 27.  His foot problems had begun prior to his having been diagnosed with diabetes.  He now had diabetic neuropathy, and he now used a wheelchair or cane because of pain in his feet.  Page 28.  He had been hospitalized in May 2010 for osteomyelitis of one of his feet (he did not remember which foot), for 6 months, and at that time he declined to have any toes amputated.  Page 29.  He had had osteomyelitis of the right foot in the past.  He was willing to report for an examination of his feet.  Page 30.  

The Veteran was claiming service connection for heart disease as due to stress from his claimed psychiatric disorder and as due to medication of psychiatric disability.  Page 32.  He had not had any heart problems during service or within the first couple of years after service.  Page 33.  The Veteran's legal representative stated that records in 2006 of Penobscot Medical Center, in Rockport, Maine, revealed that the Veteran had had osteomyelitis of each foot.  Page 34.  

Reopening Analysis

The standard for reopening a previously denied claim for service connection is "a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In reopening, the mere presence of evidence in the record on a fact in dispute does not automatically mean that newly submitted corroborating evidence is cumulative.  See, e.g., Paller v. Principi, 3 Vet. App. 535, 538 (1992); see also Forrest v. Brown, 4 Vet. App. 276, 279 (1993) (noting that statements from a former military policeman and a social worker, although "similar" to statements by the veteran previously in the record, are "corroborative statements from different sources, and thus cannot be rejected as 'merely cumulative'").  This does not mean that "a claimant can endlessly reopen a case 'a doctor at a time.'"  Paller, 3 Vet. App. at 538.  Rather, "[t]here will be a point reached, and probably fairly quickly . . . [that] the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."  Id.  

The Board concludes that the evidence received since the prior final denial is new with respect to the claim for an acquired psychiatric disorder, to include PTSD and alcoholism, as well as for a left foot disorder.  Specifically, the supporting medical opinions from the physician that conducted the June 2012 evaluation of the Veteran, together with the additional sworn testimony of the Veteran and his service comrade, were not previously of record.  The Veteran's service comrade testified that the pay he and the Veteran received was based in part upon their having made parachute jumps.  Also, the service comrade testified that the Veteran had to drink alcohol in order to continue making parachute jumps.  This, with the new evidence of hospitalization in 1962 for anxiety when it was reported that the Veteran had been nervous since having been a paratrooper is evidence is material as to both claims because, at a minimum, the sworn testimony is corroborative of the evidence previously on file as to the inservice events which give rise to each claim.  In other words, this corroborating evidence relates to unestablished facts necessary to substantiate the Veteran's claims.  

Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims for service connection for an acquired psychiatric disorder, to include PTSD and alcoholism, as well as service connection for a left foot disorder are reopened.  



ORDER

New and material evidence having been received, the claims for service connection for PTSD and alcoholism and for weak left foot with hallux valgus and arthritis of the left 1st MTP joint, are reopened.   



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

From the record it is not clear whether the Veteran has filed for or is in receipt of Social Security Administration (SSA) disability benefits.  If he is in receipt of such benefits, the underlying medical records relating to that claim could be relevant and, so, must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, the Veteran and his attorney should be contacted to clarify whether the Veteran has ever applied for or is in receipt of SSA disability benefits.  

The decision to reopen the claim has been made without evaluating the credibility of the lay evidence.  As to this, the record reflects that the Veteran has related three versions of the inservice parachute incident.  At first he reported that he had fallen out of a plane when he was not wearing a parachute.  Later he reported that he had worn a parachute but that it had not opened.  Thirdly, he most recently reports that the parachute did open but it became entangled with someone else's parachute.  The Veteran and his attorney are advised that clarification of the exact sequence of events would be helpful in providing consistency and, on de novo adjudication, may lend credibility to the Veteran's statements and testimony.  

The Veteran has submitted letters to VA with the name of a person who is apparently the individual that the Veteran has reported and testified was the other parachutist whose parachute became entangled with the Veteran's.  In the letter the Veteran indicated that he was seeking confirmation of this incident.  However, the Veteran did not provide the address of that individual.  Similarly, at the hearing the Veteran provide the names of two persons whom were in the second car, and not the individuals who were in the first car that he left and who then died in an accident.  

VA is required to make reasonable efforts to assist a claimant.  However, providing nothing more than the names of individuals that the Veteran knew decades ago simply is not sufficient information for VA to make any additional efforts to corroborate the Veteran's putative inservice stressors.  In this regard, the Veteran did not actually testify nor has he personally reported that he witnessed the fatal accident in which his service comrades were killed; likewise, he has not actually reported or testified that he even saw the scene of the accident or their bodies.  

Similarly, with respect to another putative stressor in which a number of paratroopers died in a mass jump of paratroopers, the Veteran only testified that he was informed that this happened when his mother called him.  He did not testify that saw he participated in or even saw the event.  On the other hand, the June 2012 report of a private physician indicates that the Veteran "witnessed" the three fellow soldiers "killed" in an MVA and that he "experienced" the accident during a mass jump by paratroopers.  

The Veteran should be requested to provide clarifying information as to whether he personally participated in a mass jump in which a number of paratroopers died and whether he witnessed the fatal accident in which three service comrades died or saw their bodies.  All possible details of the events, including dates, places, times, and names of those involved with current mailing addresses should be provided (to the extent possible given that the events in question occurred decades ago).  

The actions of the RO in 2006 were predicated in part upon a conclusion that the Veteran had not continued to participate in parachute jumps after his initial parachute jump training.  The Veteran has requested that the RO obtain service records which would document that he continued to make parachute jumps but he had been informed that such information could not be obtained because his service personnel records were not available.  However, as noted above, his service personnel records are now on file.  Unfortunately, they do not contain information concerning whether he continued to make parachute jumps after his initial parachute jump training.  On the other hand, at the videoconference, the Veteran's service comrade indicated that during service their pay was based, in part, on continued parachute training or continued participation in parachute jumps.  

Although the Veteran does not contend that additional service records would document the alleged parachute accident which he lists as stressor (the entanglement of his parachute with another soldier's parachute), such evidence may have a corroborating effect if it is shown that he continued to participate in parachute jumps.  

Thus, on remand, such steps as are appropriate should be taken to attempt to corroborate whether the Veteran continued to make parachute jumps following his initial parachute training.  If necessary, and if possible, this should include verification of whether he received additional pay based upon participation in parachute jumps during his active service and after his initial parachute training.  

The reports of Dr. J. C. in 1961 and VA examinations in 1961 and 1965 indicate that the Veteran sought VA treatment in 1960, and possibly 1961.  The Veteran's testimony is to the same effect.  However, it is not clear at which VA facilities he was seen and, so, this should be clarified and attempts must be made to obtain these records.

The report of the 1961 VA examination reflects that the Veteran had been seen since 1958 by a physician in Lawrence, Massachusetts, that has the same last name as the Veteran.  There has been no attempt to obtain these records.  Also, the report of the 1965 VA examination reflects that the Veteran was seen by Dr. K of 37 Cedar Street, Lawrence, Massachusetts, for his foot since 1964.  There has been no attempt to obtain these records.  

In light of the recent opinion of a private physician, the Board finds that the Veteran should be afforded another VA examination so as to determine the current nature and etiology of any acquired psychiatric disorder which he now has.  

Also, the Veteran should be afforded a another VA examination to determine the current nature and etiology of any disorder of the left foot, and in particular to determine, if possible, the extent to which any left foot disability is related to events during active service, is caused or aggravated by the service-connected 2nd right metatarsal fracture residuals, or is due to or aggravated by nonservice-connected postservice left foot injury, diabetes or osteomyelitis.  

In light of the clinical records which suggest at least some transient cardiac symptoms may be due to medication which VA has prescribed for the Veteran, he should be afforded a VA examination to identify any current heart disease which he may now have as well as the nature, cause, and etiology thereof.  

On VA examination of the Veteran's right foot in September 2008 the assessment was that as to the Veteran's right foot, status post fracture of the right 2nd MT there was no evidence of increase in symptoms related to the disorder.  The Veteran did have extensive problems which were related to his diabetes and not to his service-connected residuals of fracture of the 2nd right MT.  The examiner commented that X-rays in 1961 had revealed that the fracture had healed and that at that time there was only a slight irregularity of the MT. 

However, in light of the apparent contentions on appeal that the 2nd right MT fracture residuals have increased in severity the Veteran should be afforded a VA examination to determine the extent and severity of the service-connected 2nd right MT fracture residuals, separate and distinct from any impairment due to nonservice-connected diabetic complications such as diabetic ulcers or osteomyelitis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran to provide the names and addresses of all private and VA healthcare providers who have treated him for an acquired psychiatric disorder,  disability of the left foot, disability of the right foot, and heart disease since service and whose records are not already on file.  With his authorization, obtain all identified records that are not already in the claims file, to include those from 

In particular, the Veteran and his attorney should be requested to provide all information relative to the dates and places of the Veteran's postservice injury of the left foot when he dropped a case of beer on his left foot (as reported by the June 2010 examining private physician), and all treatment for such injury.  They should be requested to execute and return the necessary authorization forms to obtain these records.

As indicated above, the Veteran and his attorney should be requested to clarify the exact sequence of events surrounding and leading to the inservice parachute incident.  

The Veteran and his attorney should be requested to provide the up-to-date addresses of the private physicians that the Veteran reported, at the 1961 and 1965 VA examinations, had treated him after service.  They should be requested to execute and return the necessary authorization forms to obtain these records.  If the records are not available and if the physician with the same last name as the Veteran is a relative, the Veteran and his attorney are hereby informed that a summary or synopsis from such person may be submitted in support of the claims.  

The Veteran and his attorney should be requested to indicate at which VA facility(ies) the Veteran sought treatment in 1960 and 1961.  Then those records should be obtained.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Contact the Veteran and his attorney and inquire whether the Veteran has ever applied for or is in receipt of SSA disability benefits.  If the response is positive, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).  

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of her acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.   

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an inservice event.  In this regard, the examiner should consider, if corroborated, the Veteran's alleged stressors involving his participation in a parachute jump.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

If it is determined that the Veteran has PTSD, an opinion should be rendered as to whether it is as likely as not that the Veteran now has alcoholism and, if so, whether it is as likely as not that it is due to or the result of his claimed PTSD or another acquired psychiatric disorder which is related to his military service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of any current heart disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.   

The examiner should specifically diagnosis all forms of heart disease, if any, which the Veteran now has and indicate whether each such diagnosis is had its' onset during active service or within on year of the Veteran's May 1958 service discharge or is otherwise related to the Veteran's military service.  

In particular, the attention of the examiner is drawn to the contention that the Veteran now has heart disease due to medication which was prescribed for psychiatric disability (for which service connection is now claimed) 

For each currently diagnosed heart disease, the examiner should offer an opinion as to whether it is at least as likely as not that any such heart disease is due to or the result of stress or other psychiatric disability or whether it is as likely as not due to or the result of medication prescribed by VA for treatment of psychiatric disability, or a combination of both.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder.  The rationale or any opinion offered should be provided.  

5.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of any current disability of the left foot and, also, to determine the extent and severity of the service-connected right foot disability.  

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.   

The examiner should specifically diagnosis all forms of disability of the claimed left foot, which the Veteran now has and indicate whether each such diagnosis had its' onset during active service or any arthritis of the left foot manifested within on year of the Veteran's May 1958 service discharge or is otherwise related to the Veteran's military service.  

In particular, the attention of the examiner is drawn to the contention that the Veteran now has disability of the left foot due to abnormal weight-bearing and impaired gait resulting from his service-connected right foot disability.  However, the attention of the examiner is also drawn to fact that the Veteran now has nonservice-connected diabetes and has had episodes of nonservice-connected osteomyelitis, and also had a postservice left foot injury.  If possible, the examiner should distinguish any left foot disability, if any, resulting from the service-connected right foot disability, i.e., causation or aggravation, from that cause by or constituting aggravating influences from nonservice-connected diabetes and nonservice-connected osteomyelitis or postservice left foot injury.  

In sum, the examiner should render an opinion as to whether it is at least as likely as not that, without consideration of any impairment from nonservice-connected diabetes, osteomyelitis, and postservice left foot injury the Veteran now has left foot disability, claimed as weak left foot with hallux valgus and arthritis of the left 1st MTP joint which is proximately due to or aggravated by the service-connected 2nd right MT fracture residuals.  

The rationale for any opinion offered should be provided.  

The examiner is also requested to evaluate the extent and severity of the Veteran's service-connected 2nd right MT fracture residuals.  The examiner should comment upon whether the Veteran has malunion or nonunion of any metatarsal of the right foot and, if so, or whether it or the current 2nd right MT fracture residuals is productive of moderate, moderately severe or severe disability.  It should also be commented upon whether the Veteran has any loss of use of the right foot or such impairment as to equate with loss of use of the right foot.  

If possible, the examiner should specifically indicate whether impairment of the Veteran's right foot due solely to his service-connected 2nd right MT fracture residuals can be separately evaluated from impairment due to nonservice-connected dysfunction stemming from any diabetic ulcers or osteomyelitis.  

The examiner should comment on the existence of any functional loss of the right foot due to pain, weakened movement, excess fatigability, incoordination, and painful motion or pain with use of the right foot, and the extent and nature of any additional impairment from any of these symptoms, as well as during any flare-ups.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


